                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

THE OLD COVE CONDOMINIUM OF
NAPLES, INC.,

              Plaintiff,

v.                                   Case No:      2:18-cv-384-FtM-29MRM

UNDERWRITERS   AT  LLOYD’S,
LONDON, ICAT SYNDICATE 4242
and NATIONAL FIRE & MARINE
INSURANCE COMPANY,

              Defendants.


                              OPINION AND ORDER

     This matter comes before the Court on defendant’s Amended

Notice   of    Removal     (Doc.   #39)    filed   on   August   29,   2018   and

plaintiff’s Renewed Motion to Remand (Doc. #41) filed on October

1, 2018.

                                          I.

     Plaintiff, The Old Cove Condominium of Naples, Inc., filed a

two-count complaint in the Circuit Court of the Twentieth Judicial

Circuit in and for Collier County, Florida against defendants

Certain Underwriters at Lloyd’s, London Subscribing to Policy

Number 09-7560098508-S-01 1 (“Lloyd’s”) and National Fire & Marine



     1 The Complaint names Lloyd’s as “Underwriters at Lloyd’s,
London, ICAT Syndicate 4242.” (Doc. #2, p. 1.) Defendants state
the actual title is “Certain Underwriters at Lloyd’s, London
subscribing to policy number 09-7560098508-S-01.” (Doc. #1, p. 1.)
Insurance Company.             (Doc. #2.)          On June 5, 2018, defendants

removed the matter to this Court pursuant to 28 U.S.C. §§ 1332,

1441, 1446.          (Doc. #1.)      On June 21st, plaintiff sought to remand

the matter to state court for defendants’ failure to sufficiently

allege      diversity     jurisdiction.          (Doc.   #18.)     Defendants,     in

response, requested the ability to file an Amended Notice of

Removal      presenting       additional      allegations    in    support   of   the

exercise of diversity subject matter jurisdiction.                       (Doc. #24.)

The request was granted and defendants were ordered to file an

Amended Notice of Removal within seven days.                 (Doc. #34.)      At the

same       time,    plaintiff’s      motion   to    remand   was   denied    without

prejudice to refiling after defendants filed an Amended Notice of

Removal.           (Doc. #34.)       Defendants filed an Amended Notice of

Removal on August 29th and Plaintiff filed its Renewed Motion to

Remand       on     October   1st,    claiming      Defendants     had    still   not

established diversity jurisdiction. 2               (Docs. ##39, 41.)

                                           II.

       A defendant may remove an action to a United States District

Court based on diversity jurisdiction under 28 U.S.C. § 1332.                      28

U.S.C. § 1441(a).         District Courts have original jurisdiction over

civil actions involving parties with diverse citizenship where the


       2
       See 28 U.S.C. § 1447(c) (“A motion to remand the case on
the basis of any defect other than lack of subject matter
jurisdiction must be made within 30 days after filing of the notice
of removal under section 1446(a).” (emphasis added)).



                                         - 2 -
amount in controversy exceeds $75,000.00.                28 U.S.C. § 1332.

Diversity jurisdiction requires complete diversity, i.e., that

every plaintiff is diverse from every defendant.              Palmer v. Hosp.

Auth. of Randolph Cty., 22 F.3d 1559, 1564 (11th Cir. 1994).

“[A]ll doubts about jurisdiction should be resolved in favor of

remand to state court.”        Univ. of S. Ala. v. Am. Tobacco Co., 168

F.3d 405, 411 (11th Cir. 1999).

     A corporation is deemed to be a citizen of every state and

foreign state it is incorporated in, and of the state or foreign

state where it has its principal place of business.                28 U.S.C. §

1332(c)(1).   Unincorporated associations, on the other hand, “do

not themselves have any citizenship, but instead must prove the

citizenship of each of their members to meet the jurisdictional

requirements of 28 U.S.C. § 1332.”                Underwriters at Lloyd’s,

London v. Osting-Schwinn, 613 F.3d 1079, 1086 (11th Cir. 2010).

     Defendant Lloyd’s is a syndicate and falls “squarely within

the class of unincorporated associations for which the pleading of

every member’s citizenship is essential to establishing diversity

jurisdiction.”      Id.   at    1088.   Defendants’      Amended       Notice   of

Removal alleges that “Lloyd’s Syndicate 4242 is comprised of twelve

(12) corporate members and Hampden Agencies MAPA 7217.”                     (Doc.

#39, p. 4.)   The Amended Notice of Removal states that the twelve

corporate   members   are      “incorporated   through    the    Registrar      of

Companies   for   England   and    Wales”   and    provides     each   of   their



                                    - 3 -
principal places of business, all of which are in London.                        (Id.

at 4-5.)       This sufficiently states the citizenship of the twelve

corporate members.

     The thirteenth member of Lloyd’s Syndicate 4242 is Hampden

Agencies MAPA 7217, a “members’ agent pooling arrangement.”                      (Id.

at 5.)     Defendants state that the MAPA is comprised of corporate

and individual members, with the corporate members incorporated in

England and Wales and the individual members being citizens of the

United Kingdom.         (Id. at 6-7).           Defendants note that the “place

of incorporation or the citizenship of each member” of the MAPA is

listed in an exhibit offered with the Amended Notice of Removal.

(Id. at 6.)        Per the exhibit, the MAPA contains more than five

hundred members, roughly ninety percent of whom are business

entities.       (Doc. #39-2.)          The exhibit shows a chart with four

columns    titled       “Member     Country,”     “Country     Of   Incorporation,”

“Member Name,” and “Syndicate No.” (Id.)                   For each Member Name

identified, either “United Kingdom” appears in the column titled

“Member Country,” or “England & Wales (Corporate)” or “Scotland

(Corporate)”       appears        in     the     column    titled     “Country     of

Incorporation.” (Id.)            It seems the Member Names having something

listed    in    the     column    titled       “Country   of   Incorporation”     are

incorporated entities, while those Member Names having “United

Kingdom”       listed    in   the      column    titled   “Member     Country”    are

individuals who are citizens of the United Kingdom.                      (See Doc.



                                          - 4 -
#39, p. 7 (MAPA’s “corporate members are incorporated in England

and Wales and the individual members are citizens of the United

Kingdom”)).

       It is not enough, however, for the defendants to simply state

where    the    MAPA’s     corporate       members          are    incorporated.         As

previously      noted,     corporations          can    have       multiple    places    of

citizenship -- the state in which it is incorporated, the foreign

state in which it is incorporated, and the state or foreign state

where   it     has   its   principal       place       of   business.     28    U.S.C.    §

1332(c)(1); see also Molinos Valle Del Cibao, C. por A. v. Lama,

633 F.3d 1330, 1346 (11th Cir. 2011) (noting that corporations are

“citizens” for diversity purposes wherever they are incorporated

and have their principal place of business, and as a result,

“corporations        may   be   citizens       of    multiple       states”).    Although

defendants      have    listed    the     MAPA      corporate       members’    place    of

incorporation, they have failed to indicate where they have their

principal place of business.               See Alliant Tax Credit Fund XVI,

Ltd. V. Thomasville Cmty. Hous., LLC, 713 F. App’x 821, 824 (11th

Cir. 2017) (“To allege the citizenship of a corporation, a party

must    identify       every    state     by     which       the    company     has   been

incorporated and the state where it has its principal place of

business.”).          Having     failed    to       offer    this     information,      the

defendant has not met its burden in establishing the Court’s




                                          - 5 -
subject matter jurisdiction over this matter. 3           Accordingly, the

Court remands the matter to state court.           See Univ. of S. Ala.,

168 F.3d at 410 (“[O]nce a federal court determines that it is

without subject matter jurisdiction, the court is powerless to

continue.”).

                                      III.

      Also before the Court is plaintiff’s request for attorney’s

fees and costs arising from “the improper removal” of this case.

(Doc. #41, p. 11.)       “An order remanding the case may require

payment of just costs and any actual expenses, including attorney

fees, incurred as a result of the removal.”            28 U.S.C. § 1447(c).

An   award   of   attorney’s   fees    pursuant   to   section   1447(c)   is

discretionary and turns on the reasonableness of the removal.

Martin v. Franklin Capital Corp., 546 U.S. 132, 139, 141 (2005).

“[A]bsent unusual circumstances, attorney’s fees should not be



      3While defendants describe the MAPA entities as “corporate
members,” the entities’ names suggest they are actually limited
companies,    limited   partnerships,   and    limited    liability
partnerships.    (See Doc. #39-2.)    This would not change the
Court’s determination regarding subject matter jurisdiction,
however, because the defendants have also not listed the
citizenship of each entities’ individual members.      See Rolling
Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020,
1022 (11th Cir. 2004) (holding that a limited liability company,
like a limited partnership, is a citizen of any state of which a
member of the company is a citizen and “[t]o sufficiently allege
the citizenship of these unincorporated business entities, a party
must list the citizenships of all the members of the limited
liability   company   and  all   the  partners   of   the   limited
partnership”).



                                  - 6 -
awarded when the removing party has an objectively reasonable basis

for removal.”      Id. at 136.

      In this case, the Court concludes the award of fees is

appropriate.      After defendants’ initial Notice of Removal failed

to invoke this Court’s subject matter jurisdiction, plaintiff

filed a motion to remand, arguing defendants failed to (1) plead

both the place of incorporation and the principal place of business

for   each   of    Lloyd’s     corporate    members,    and   (2)   plead    the

citizenship of each member of the MAPA.                 (Doc. #18, p. 7-8.)

Rather   than     agree   to   remand,     defendants   requested    and    were

permitted to file an Amended Notice of Removal to set forth

additional    allegations      in   support   of   diversity   jurisdiction.

(Doc. #24.)       As explained above, however, the Amended Notice of

Removal still fails to set forth the principle place of business

for each of the MAPA’s corporate members, and therefore still fails

to establish diversity jurisdiction.           Defendants having failed to

invoke this Court’s jurisdiction despite multiple opportunities to

do so, the Court finds there was not an objectively reasonable

basis for removal and plaintiff’s request for fees should be

granted.

      Accordingly, it is hereby

      ORDERED AND ADJUDGED:

      1. Plaintiff’s Renewed Motion to Remand (Doc. #41) is GRANTED.

      The request for fees and costs therein is also GRANTED. Within



                                     - 7 -
     FOURTEEN (14) DAYS of this Opinion and Order, Plaintiff shall

     file   an   affidavit   and   supporting   invoices   detailing   the

     attorney’s fees and costs incurred as a result of removal.

     Defendant may file a response within FOURTEEN (14) DAYS

     thereafter.

     2. The Clerk is directed to remand the case to the Circuit

     Court of the Twentieth Judicial Circuit, in and for Collier

     County, Florida, and to transmit a certified copy of this

     Order to the Clerk of that Court.

     3. The Clerk is further directed to terminate all pending

     motions and deadlines, and to close the case.



     DONE and ORDERED at Fort Myers, Florida, this 18th day of

October, 2018.




Copies:
Counsel of Record




                                   - 8 -
